   Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                                Document Page 1 of 21
The document below is hereby signed.

Signed: December 14, 2018




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge


                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    A V CAR & HOME, LLC,                 )     Case No. 18-00434
                                         )     (Chapter 11)
                    Debtor.              )
    ____________________________         )
                                         )
    WELCH FAMILY LIMITED                 )
    PARTNERSHIP FOUR,                    )
                                         )
                       Plaintiff,        )
                                         )
                 v.                      )     Adversary Proceeding No.
                                         )     18-10013
    DAVID J. BROWN, et al.,              )
                                         )     Not for publication in
                       Defendants.       )     West’s Bankruptcy Reporter.

         MEMORANDUM DECISION AND ORDER GRANTING MOTION TO REMAND

         The debtor, A V Car & Home, LLC (“AV”), a defendant in this

    adversary proceeding, removed this adversary proceeding from the

    Superior Court of the District of Columbia where it was pending

    as a civil action (Case No. 2016-CA-004991 R(RP)).              The

    plaintiff, Welch Family Limited Partnership Four (“Welch Four”),

    has moved to remand the proceeding to the Superior Court.
Case 18-10013-SMT    Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                              Document Page 2 of 21


      Welch Four asserts that abstention of this court is required

under 28 U.S.C. § 1334(c)(2), and that, alternatively,

discretionary abstention is warranted under 28 U.S.C.

§ 1334(c)(1) and § 1452(b).

      As the Superior Court noted in an order of October 4, 2017,

the proceeding involves a thirty-inch walkway that is partially

deeded to two adjacent properties, one owned by Welch Four and

the other, located at 309 H Street NW, Washington, D.C. (the

“Property”), owned by AV and David J. Brown, with each holding a

50% interest.       Welch Four claims ownership of the entire walkway

by reason of adverse possession or a prescriptive easement.

Welch Family Limited Partnership Nine (“Welch Nine”), an entity

related to Welch Four, holds a deed of trust against the

Property.   There appears to be no dispute that the Property has

substantial equity in excess of Welch Nine’s deed of trust claim.

                                         I

                              MANDATORY ABSTENTION

      AV concedes that the issues regarding mandatory abstention

boil down to whether this is a core proceeding and whether the

action can be timely adjudicated in the Superior Court.

                     A. Non-Core Nature of Proceeding

      Under 28 U.S.C. § 1334(c)(2) mandatory abstention does not

apply if a proceeding is a core proceeding.              The action

principally involves Welch Four’s claim to ownership of part of


                                         2
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41    Desc Main
                             Document Page 3 of 21


the Property by reason of adverse possession or a prescriptive

easement, and the court must address whether that is a core

proceeding.   For the following reasons, those claims are not a

core proceeding.1     The claims are not claims against the estate,

a matter that a bankruptcy judge plainly may hear and decide, via

an objection to claim as a core proceeding, without running afoul

of Article III of the Constitution.           Instead, the claims are

claims of ownership of part of the Property as to which AV and

claims ownership.     Although record title to the Property

(including the portion in dispute) rests in AV and Brown, Welch

Four’s claims, if upheld, would result in the portion in dispute,

as a matter of District of Columbia law, being Welch Four’s, with

that portion not being property of the estate.

      One would think that adjudicating the extent of the estate’s

property rights goes to the core of a bankruptcy case.                   “At its

most basic level, bankruptcy is ‘an adjudication of interests

claimed in a res,’” Wellness Intern. Network, Ltd. v. Sharif, –––

U.S. ––––, 135 S.Ct. 1932, 1952, 191 L.Ed.2d 911 (2015) (Roberts,


      1
        Brown has asserted four counterclaims regarding his
ownership interest. The issue of Brown’s ownership of the
Property is no more a core proceeding than is the issue of AV’s
ownership of the Property. Brown has asserted three other
counterclaims under state law that plainly are not core
proceedings. In any event, Brown’s counterclaims have no impact
on AV’s estate, and cannot form a basis for AV needing to have
the proceeding remain here. (Besides, as will be seen, Brown
forfeited the right to have those counterclaims removed to this
court in his own bankruptcy case by failing in his own bankruptcy
case timely to remove the proceeding here.)

                                        3
Case 18-10013-SMT   Doc 28     Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                              Document Page 4 of 21

C.J. dissenting) (quoting Katchen v. Landy, 382 U.S. 323, 329, 86

S.Ct. 467, 15 L.Ed.2d 391 (1966)).              “Defining what constitutes

the estate is the necessary starting point of every bankruptcy; a

court cannot divide up the estate without first knowing what’s in

it.”    Id.   Accordingly, “[i]dentifying property that constitutes

the estate has long been a central feature of bankruptcy

adjudication.”      Id.   Indeed, under 28 U.S.C. § 157(b)(2)(A),

“matters concerning the administration of the estate” are

classified as core proceedings.              See Marah Wood Prods., LLC v.

Jones, 534 B.R. 465, 474 (D. Conn. 2015) (noting that

“proceedings in which the estate or the debtor seek to adjudicate

their property rights in certain property constitute core

proceedings, even if the adjudication of those rights is governed

solely by state law.”)

       Regardless of how central a property ownership dispute like

this may be to resolving a bankruptcy case, and thought of as

going to the core of the case, this proceeding must be treated as

a non-core proceeding.         Statutorily the proceeding may be a core

proceeding, but that is not the end of the inquiry.

       The classification of proceedings as core or non-core under

28 U.S.C. § 157(b)(2) was designed to address what claims a

bankruptcy judge could decide without transgressing Article III

of the Constitution.         The Supreme Court has held that Article III

of the Constitution bars bankruptcy judges from deciding a



                                         4
Case 18-10013-SMT    Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                              Document Page 5 of 21

proceeding to determine ownership as a core proceeding if the

third party’s claim to the property is not merely colorable (that

is, if the claim is a substantial adverse claim of ownership).

See Sharif, 135 S.Ct. at 1950 and 1953 (Roberts, C.J.

dissenting).    See also Reed v. Nathan, 558 B.R. 800, 816 (E.D.

Mich. 2016) (turnover proceeding is non-core if there is a bona

fide dispute or legitimate dispute as to ownership of the

property).

      When a proceeding that is statutorily a core proceeding

under 28 U.S.C. § 157(b)(2) but under Article III of the

Constitution may not be heard by the bankruptcy judge,

§ 157(b)(2) is unconstitutional in regard to treating the

particular proceeding as a core proceeding that the bankruptcy

judge may hear and decide.          See Executive Benefits Insurance

Agency v. Arkison, 573 U.S. 25 (2014).             In that event, the

bankruptcy judge may only treat the proceeding as a non-core

proceeding.    Id.

      AV has not contended that Welch Four’s claim of ownership is

merely colorable.      Accordingly, by reason of the Supreme Court’s

Article III jurisprudence regarding whether a claim to ownership

of property can be treated as a core proceeding that the

bankruptcy judge may hear and decide, I conclude that Welch

Four’s claim in this proceeding must be treated as a non-core

proceeding.    The other claims in the proceeding are plainly



                                         5
Case 18-10013-SMT   Doc 28     Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                              Document Page 6 of 21

statutorily non-core or would have to be treated as such under

Article III jurisprudence.          Accordingly, this proceeding in its

entirety is treated as a non-core proceeding.

                                        B.

      The remaining issue with respect to mandatory abstention is

whether the proceeding can be timely adjudicated by the Superior

Court.   As held in Power Plant Entm't Casino Resort Ind., LLC v.

Mangano, 484 B.R. 290, 298–99 (Bankr. D. Md. 2012), the burden on

the timeliness issue is more appropriately placed on the party

opposing abstention.         See also Parmalat Capital Fin. Ltd. v. Bank

of Am. Corp., 639 F.3d 572, 582 (2d Cir. 2011); In re AOG Entm't,

Inc., 569 B.R. 563, 573 (Bankr. S.D.N.Y. 2017) (holding that

courts since Parmalat have placed the burden of proof on the

party opposing remand); Commonwealth of Va. ex rel. Integra Rec

LLC v. Countrywide Sec. Corp., 2015 WL 3540473, at *6 (E.D. Va.

June 3, 2015).      AV has failed to demonstrate that the matter

cannot be timely adjudicated in the Superior Court.                Even if the

burden of proof regarding this issue is on Welch Four, Welch Four

has shown that the matter can be timely adjudicated in the

Superior Court.

      Four factors come into play in evaluating § 1334(c)(2)
      timeliness: (1) the backlog of the state court's calendar
      relative to the federal court’s calendar; (2) the
      complexity of the issues presented and the respective
      expertise of each forum; (3) the status of the title 11
      bankruptcy proceeding to which the state law claims are
      related; and (4) whether the state court proceeding would


                                         6
Case 18-10013-SMT    Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                              Document Page 7 of 21

      prolong the administration or liquidation of the estate.
      See In re Georgou, 157 B.R. 847, 851 (N.D. Ill. 1993).

Parmalat, 639 F.3d at 580.          As held in another decision, factors

to consider are:

      (1) backlog of the state court and federal court
      calendar; (2) status of the proceeding in state court
      prior to being removed (i.e., whether discovery had
      been commenced); (3) status of the bankruptcy case; (4)
      the complexity of the issues to be resolved; (5)
      whether the parties consent to the bankruptcy court
      entering judgment in the non-core case; (6) whether a
      jury demand has been made; and (7) whether the
      underlying bankruptcy case is a reorganization or
      liquidation case.

Personette v. Midgard Corp. (In re Midgard Corp.), 204 B.R. 764,

779 (10th Cir. B.A.P. 1997)).

      As to the backlog factor, it is important to review the

history of the proceeding.          The proceeding has faced substantial

delays, but the procedural history of the proceeding shows that

the intervention of Brown’s and AV’s bankruptcy cases, and AV’s

initial inattention to the proceeding have caused the proceeding

to move in fits and starts, and that the substantial delay cannot

be attributed to any backlog in the Superior Court’s calendar.

      The proceeding began as a civil action in the Superior Court

on July 11, 2016, via Welch Four’s filing its complaint against

AV and Brown.       Welch Four has noted that on July 11, 2016, it

mailed copies to Brown and to Brown as the registered agent of

AV.   On August 15, 2016, Brown filed a document titled Answer and

Counterclaim, and Emergency Stay of Foreclosure, without awaiting



                                         7
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 8 of 21

personal service of a summons.          On August 19, 2016, the Superior

Court denied that document’s request for a stay of foreclosure.

      On September 8, 2016, Brown, acting without counsel, filed a

voluntary petition in this court, Case No. 16-00466, commencing a

case under Chapter 11 of the Bankruptcy Code, with Brown serving

as a debtor in possession exercising the powers of a trustee

(including the right to defend against Welch Four’s complaint).

On November 2, 2016, this court granted relief from the automatic

stay of 11 U.S.C. § 362(a) in Brown’s case to permit Welch Four

to pursue its complaint in the Superior Court.              On December 15,

2016, Welch Four made personal service on Brown and on Brown as

the personal representative of AV.           On December 16, 2016, Welch

Four filed a praecipe in the Superior Court advising it that the

automatic stay had been lifted.          On January 6, 2017, the Superior

Court held a status conference and set a deadline for completing

discovery of May 22, 2017.

      Brown was proceeding pro se, and raised an issue at the

status conference of January 6, 2017, regarding whether AV had

been properly served but at that juncture no attorney entered an

appearance for AV.     On January 6, 2017, Brown filed a confusing

document titled Motion for Dismissal for Lack of Jurisdiction, or

Alternative Summary Judgement, Answer and Counterclaim,

Crossclaim and Setoff, Amended.          On January 9, 2017, the Superior

Court issued a notice setting a status conference for February

10, 2017.

                                        8
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 9 of 21

      On January 11, 2017, this court converted Brown’s bankruptcy

case to a case under Chapter 7 of the Bankruptcy Code, and Bryan

Ross became the trustee in that case with standing (in place of

Brown) to protect the bankruptcy estate in Brown’s case,

including defending against Welch Four’s claim against Brown’s

interest in the Property.

      On February 6, 2017, Welch Four filed a motion to file an

amended complaint to add, as part of the Property as to which it

claimed ownership, air space above the walkway, the walkway

already identified as the subject of its initial complaint, and

for permission, if necessary, to serve AV by publication because

Brown had raised the issue at the status conference regarding

whether AV had been properly served.           The docket entry for the

status hearing of February 10, 2017, recites:

      Result: Status Hearing Held. CourtSmart. All parties
      present. Pltf. Emergency written Motion to Permit
      Reattachment of Gate is Denied. Plaintiff's Oral Motion
      on 1/6/17 to Extend Time to Serve Nun Pro Tunc Within the
      60 day Period is Denied without prejudice. Pltf. written
      Motion For Enlargement Of Time (1) To Respond To
      Defendant's   Motion   For    Dismissal   For   Lack   Of
      Jurisdiction, or Alternative Summary Judgment, Answer And
      Counterclaim, Crossclaim And Setoff, Amended and (2) To
      Address Service Of Process is Granted. Deft. to file
      response to motion to dismiss by 2/15/17. Pltf. intends
      to file motion for TRO within the next week. Motion
      hearing set for 2/28/17 @ 10:00 a.m.

On February 13, 2017, Welch Four filed a motion for a preliminary

injunction regarding restoring a security gate to the walkway.

The docket entry for the status conference of February 28, 2017,

recites:

                                        9
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 10 of 21

      Result: Motion Hearing Held. CourtSmart.   All parties
      present.   Testimony of David Brown and Kenneth Welch
      taken. Motion hearing set for 3/14/17 @ 10:00 a.m.


By consent, that hearing was continued to April 27, 2017.                 On

April 26, 2017, based on notice to the Superior Court judge’s

chambers that Welch Four was withdrawing its motion for

preliminary injunction, the Superior Court canceled the hearing

and treated the motion for a preliminary injunction as withdrawn.

Meanwhile, on April 24, 2017, counsel entered an appearance for

Brown.   On May 1, 2017, that counsel filed a motion for leave to

file an amended answer and counterclaim.            On May 30, 2017, the

Superior Court set mediation for July 20, 2017.

      There was an issue of whether Ross, the bankruptcy trustee

in Brown’s bankruptcy case, needed to be added as a party, an

issue Welch Four addressed on August 21, 2017, by filing a

further motion for leave to amend the complaint.              On October 4,

2017, the Superior Court issued an order addressing Welch Four’s

two motions for leave to amend the complaint and (1) permitting

the filing of an amended complaint as requested (except that the

request to add “All Persons Known and Unknown Claiming in

Interests” in the Property was denied), (2) treating service on

AV as timely, (3) finding that AV had been properly served, and

(4) directing AV to file an answer by October 25, 2017, unless it

challenged service for any reason other than timeliness.                 AV did

not challenge service on it, and no answer was timely filed.                   Not


                                       10
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 11 of 21

until November 13, 2017, did AV file a motion to file an answer

out of time.    That motion has never been decided.            Not until June

20, 2018, did AV commence a bankruptcy case to attempt to invoke

rights under the Bankruptcy Code to deal with its ownership

interest in the Property (and Welch Nine’s claims against the

Property).

      Also on October 4, 2017, the Superior Court issued an order

addressing (1) Brown’s Motion for Dismissal for Lack of

Jurisdiction, or Alternative Summary Judgment, Answer and

Counterclaim, Crossclaim and Setoff, Amended,(2) Plaintiff's

Motion to Dismiss Defendant Brown's Counterclaim, filed January

23, 2017, and (3) Brown’s Motion for Leave to File an Amended

Answer, filed May 5, 2017.         The Superior Court denied Brown’s

motion to dismiss, and in doing so addressed an issue under

District of Columbia law regarding the effect of the transfer of

a 50% ownership interest to AV less than 15 years ago (an adverse

possession claim being unsuccessful under District of Columbia

law if the adverse possession has not been for at least 15

years).   The Superior Court noted defects in Brown’s proposed

amended answer and counterclaim but granted Brown’s Motion for

Leave to File an Amended Answer in part by granting him leave to

file an Amended Answer and Counterclaim (responding to Welch

Four’s August 21, 2017 Amended Complaint) by October 18, 2017.




                                       11
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 12 of 21

      On October 4, 2017, AV filed its Amended Complaint but

(consistent with the Superior Court’s first order of October 4,

2017) without “All Persons Known and Unknown Claiming in

Interests” in the Property being added as defendants.               On October

17, 2017, in response thereto, Brown filed a Second Amended

Answer, Counterclaim and Jury Demand.            On October 25, 2017, the

clerk of the Superior Court issued a summons for service on Ross,

and service was made on October 31, 2017.

      On November 2, 2017, Welch Four filed a motion for entry of

an order of default against AV based on AV’s failure to file an

answer by October 25, 2017.         Not because of any lengthy delay on

the part of the Superior Court, a hearing has not yet been held

on that motion.

      On November 7, 2017, Welch Four filed a motion to strike

Brown’s Second Amended Answer, Counterclaim and Jury Demand,

noting that Ross now had exclusive standing to assert claims

belonging to Brown and to defend against Welch Four’s claims.

Not because of any lengthy delay on the part of the Superior

Court, a hearing has not yet been held on that motion.

      On November 13, 2017, AV filed a motion for an enlargement

of time to file an answer.         Not because of any lengthy delay on

the part of the Superior Court, a hearing has not yet been held

on that motion.

      On November 16, 2017, Ross, as the trustee in Brown’s

bankruptcy case, removed the proceeding to this court where it

                                       12
Case 18-10013-SMT    Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                              Document Page 13 of 21

was assigned Adversary Proceeding No. 17-10032.               Not until

February 16, 2018, did Ross file an answer (in Adversary

Proceeding No. 17-10032, prior to the remand of the proceeding).

Ross’s answer did not assert any of the counterclaims that Brown

had asserted.       This court determined that removal had been

untimely and remanded the proceeding to the Superior Court on

April 17, 2018.

      Upon receiving the remanded proceeding, the Superior Court

set a status hearing for July 13, 2018.             However, on June 20,

2018, AV filed a voluntary petition under chapter 11 of the

Bankruptcy Code commencing its bankruptcy case, and on June 22,

2018, AV filed its notice of removal, removing the Superior Court

action to this court.

      AV contends that there is a “well-known” backlog in D.C.

Superior Court; however, AV provided no evidence of such a

backlog, and no evidence with which to compare that court’s speed

in disposing of civil actions versus this court’s speed in

disposing of adversary proceedings.            The tortured procedural

history of the proceeding, attributable to acts of the parties

and not attributable in any significant part to the Superior

Court’s handling of the proceeding, demonstrates that the

Superior Court has not been handling the proceeding with

unreasonable delay.       Moreover, because this is a non-core

proceeding and Welch Four has not consented to this court’s

deciding the claims in this proceeding, 28 U.S.C. § 157(c)

                                        13
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 14 of 21

requires that this court could only make proposed findings of

fact and conclusions of law under Fed. R. Bankr. P. 9033 for

review, de novo, by the District Court.            (AV has not filed a

motion to withdraw the reference of this proceeding to the

bankruptcy court even though the proceeding has been pending here

for months, and there is no assurance that the District Court

would withdraw the reference.)           The Superior Court, in contrast,

would be able to enter a final judgment regarding the claims.

Even though this court’s docket may be lighter than the Superior

Court’s, the non-core character of the proceeding results in

there being no likelihood that the dispute could be decided more

quickly under the procedures of Fed. R. Bankr. P. 9033 than in

the Superior Court.     See In re Cooper, No. 16-10345, 2016 WL

3564409, at *3 (Bankr. D. Kan. June 22, 2016) (“Even if we tried

this proceeding here, the bankruptcy court would still have to

submit its proposed findings of fact and conclusions of the law

to the district court for review and entry of judgment, adding a

further layer of review and, of course, more delay.”); In re

Midgard Corp., 204 B.R. at 778 n.17; In re Talisman Marina, Inc.,

385 B.R. 338, 342 (Bankr. M.D. Fla. 2008).

      As to the second factor (the complexity of the issues

presented and the respective expertise of each forum) the

Superior Court has greater familiarity with the proceeding than

this court.   The proceeding already has a long procedural history

in the Superior Court, and the Superior Court has already heard

                                       14
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 15 of 21

substantive issues in the proceeding.            Still pending are a motion

for entry of a default order against AV and a motion to grant AV

an enlargement of time to file an answer.             The Superior Court is

best familiar with what transpired with respect to the long

procedural history of the action; it set the deadline for AV to

answer the complaint; and it is thus best positioned to decide

whether it would be appropriate to allow AV to file a belated

answer.   Moreover, it already devoted attention to the merits of

the action when it addressed Brown’s motion to dismiss and when

it heard testimony of two witnesses regarding the motion for a

preliminary injunction.

      As to the third factor (the status of the title 11

bankruptcy proceeding to which the state law claims are related),

and the fourth factor (whether the state court proceeding would

prolong the administration or liquidation of the estate), AV has

filed a proposed liquidating plan which provides:

      The Debtor will request that the Confirmation Order will
      authorize it to sell the Property free and clear of all
      other interests pursuant to 11 U.S.C. § 363(h), and free
      and clear of liens and interests pursuant to 11 U.S.C. §
      363(f), including all claims asserted by Welch Four in
      the Adverse Possession Case.

      If the Court does not authorize the Debtor to sell the
      Property free and clear of the claims asserted by Welch
      Four in the Adverse Possession Case, the Debtor will
      continue the adjudication of the Adverse Possession Case,
      and file a motion to sell free and clear of liens and
      interests upon the conclusion of the Adverse Possession
      Case.

      In the event the Court authorizes the sale of the
      Property free and clear of the claims asserted by Welch

                                       15
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 16 of 21

      Four in the Adverse Possession Case, the Debtor will pay
      to Welch Four the monetary value of the claims it asserts
      in the Adverse Possession Case, in an amount to be
      determined by the Court, after notice and a hearing.

Debtor’s Plan of Liquidation (Case No. 18-00434, Dkt. No. 68) at

15.   The plan does not hinge on first obtaining an adjudication

of this adversary proceeding.          Because the plan is a liquidating

plan, there is no apparent urgency in adjudicating Welch Four’s

claims insofar as moving towards a confirmed plan is concerned:

such an adjudication and any sale of the Property could occur

after a plan is confirmed.         Achieving a sale under a confirmed

plan (or before confirmation of a plan) might be delayed by any

delay in adjudicating Welch Four’s claims, but despite such a

delay creditors (and the debtor’s member) will realize precisely

those nonbankruptcy law entitlements that they would outside of

bankruptcy.

      In Brown’s bankruptcy case, Ross has filed a complaint

commencing an adversary proceeding (Adversary Proceeding No. 18-

10026) in which he alleges:

      To stem costly litigation and avoid the risk of the
      diminution in the value of the Property caused by the
      Adverse Possession Case, the Trustee has entered into an
      agreement with Welch Four and Welch Nine under which the
      Trustee will seek authority to sell the Property to Welch
      Four pursuant to 11 U.S.C. § 363(h) for $1,975,000.00.

Compl. ¶ 31.    Ross’s complaint seeks to sell the Property free

and clear of AV’s and Brown’s interests in the Property to Welch

Four pursuant to a sale for $1,975,000.            If Ross’s complaint

succeeds, that would moot the claims Welch Four has asserted in

                                       16
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 17 of 21

this adversary proceeding, and the AV and Brown estates would

share the net proceeds 50% each.

      However, AV has filed a counterclaim in Adversary Proceeding

No. 18-10026 alleging that AV now has an offer from Taja

Investments, LLC to purchase the Property for $2.3 million, as

long as AV can convey free and clear title (including free and

clear of Welch Four’s claims asserted in this adversary

proceeding to part of the Property ).            AV’s counterclaim seeks to

sell the Property free and clear of Welch Four’s claims to part

of the Property.     However, Welch Four’s asserted interest in part

of the Property pursuant to its adverse possession and

prescriptive easement claims would still have to be litigated in

order to determine whether Welch Four is entitled to part of the

proceeds of any sale free and clear of Welch Four’s asserted

interest in the Property.         AV has argued that if Welch Four’s

claims are decided promptly, and if AV prevails in defeating

those claims, the prompt resolution will assist AV in its Chapter

11 case because it would be able to sell the Property to Taja

Investments, LLC without the delay that it believes will occur in

the Superior Court.     However, AV recognizes via its plan and via

its counterclaim in Adversary Proceeding No. 18-10026 that any

sale must be of both Brown’s 50% interest and AV’s 50% interest,

and, moreover, that AV can attempt to achieve a confirmed plan

without first obtaining an adjudication of this adversary

proceeding.   If Welch Four’s claims are without merit, that can

                                       17
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 18 of 21

be adjudicated in due course, and the AV estate will realize

whatever is the value of the Property without that value being

reduced by Welch Four’s claims.

      AV might be able more quickly to achieve a sale to Taja

Investments, LLC by obtaining a prompt dismissal of Welch Four’s

claims (if those claims are without merit), and that might permit

a quicker resolution of AV’s bankruptcy case.              Although the

Superior Court may not be as attuned as this court to the impact

of the proceeding on the bankruptcy case, AV will be able to

explain to the Superior Court any urgent need for a prompt

adjudication of this proceeding in order to facilitate a sale to

Taja Investments, LLC.        To understand that will not require an

intimate knowledge of bankruptcy law or regarding the status of

AV’s bankruptcy case.        True, AV’s interest in the Property

constitutes a single asset real estate to which 11 U.S.C.

§ 362(d)(3) applies.         However, AV has filed a plan which does not

require that the Property be sold before the plan is confirmed,

and under § 362(d)(3)(A), whether the plan “has a reasonable

prospect of being confirmed within a reasonable time” does not

appear to be meaningfully impacted by whether this proceeding is

tried here or in the Superior Court.

                                       C.

      For all of the foregoing reasons, I conclude that mandatory

abstention applies.

                                      III

                                       18
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 19 of 21

      The foregoing analysis also weighs in favor of permissive

abstention.   Section 1334(c)(1), which authorizes permissive

abstention, states that “nothing in this section prevents a

district court in the interest of justice, or in the interest of

comity with State courts or respect for State law, from

abstaining from hearing a particular proceeding arising under

title 11 or arising in or related to a case under title 11.”

When reviewing whether abstention is appropriate under Section

1334(c)(1), courts evaluate the following factors:

      (a) efficiency in the administration of the debtor's estate;

      (b) the extent to which state law issues predominate over
      bankruptcy issues;

      (c) whether the issues involve difficult or unsettled
      questions of state law that would be better addressed by a
      state court;

      (d) the presence of a related proceeding commenced in state
      court;

      (e) the existence of a jurisdictional basis other than §
      1334;

      (f) the degree of relatedness or remoteness of the
      proceeding to the main bankruptcy case;

      (g) the substance rather than form of an asserted “core”
      proceeding;

      (h) the feasibility of severing state law claims from core
      bankruptcy matters to allow judgments to be entered in state
      court;

      (i) the burden of the federal court's docket;

      (j) the likelihood that the commencement of the proceeding
      in federal court involves forum shopping by one of the
      parties;


                                       19
Case 18-10013-SMT   Doc 28    Filed 12/17/18 Entered 12/17/18 10:52:41   Desc Main
                             Document Page 20 of 21

      (k) the existence of a right to a jury trial; and

      (l) whether non-debtor parties are involved in the
      proceeding.

Mangano, 484 B.R. at 299.         Courts also consider factors such as

(1) the efficient use of judicial resources; (2) the possibility

of inconsistent results; (3) the expertise of the court where the

action originated; and (4) duplicative and uneconomic effort of

judicial resources in two forums.           See Mangano, 484 B.R. at 301;

Patterson v. Morris, 337 B.R. 82, 96-97 (E.D. La. 2006).

      Jurisdiction in the District Court could only rest on 28

U.S.C. § 1334.      The claims are state law claims with which the

Superior Court already has familiarity, and retaining the

proceeding here would subject the proceeding to the delay

inherent in the cumbersome procedures of Fed. R. Bankr. P. 9033.

None of the enumerated factors persuade me that abstention is

unwarranted.

      Moreover, AV, the party urging that the need for a prompt

disposition weighs against abstention, has engaged in delay by

failing timely to file an answer by October 25, 2017, and by

failing until June 20, 2018, to commence a bankruptcy case to

attempt to invoke rights under the Bankruptcy Code to deal with

its ownership interest in the Property (and Welch Nine’s claims

against the Property).        That weighs in favor of discretionary

abstention under 28 U.S.C. § 1452(b) which authorizes remand “on

any equitable ground.”


                                       20
Case 18-10013-SMT                                                                                    Doc 28                               Filed 12/17/18 Entered 12/17/18 10:52:41              Desc Main
                                                                                                                                         Document Page 21 of 21

                                                                                                                                                                          IV

                              For all of these reasons, it is

                              ORDERED that Welch Family Limited Partnership Four’s Motion

for Remand and Abstention is GRANTED, and this proceeding is

remanded to the Superior Court of the District of Columbia.

                                                                                                                                                                               [Signed and dated above.]

Copies to: Debtor; all counsel of record.




R:\Common\TeelSM\KLP\Welch v A V Car & Home, LLC\Welch Family Limited Partnership Four v. David J Brown, A V Car & Home, LLC -   Mem Decsn re Mtn to Remand_v Final.wpd
                                                                                                                                                                          21
